Exhibit 10.1

 



TRANSITION AGREEMENT

 

SEQUENTIAL BRANDS GROUP, INC. (the “Company”), and Karen Murray (including your
successors, assigns, estate, heirs, executors and, administrators, which shall
be collectively hereinafter referred to as “you”) understand that you have
resigned your employment with the Company effective as of the date set forth on
the attached Schedule “A” (the “Termination Date”), and agree to the following
(the “Agreement”) in full and final resolution of all matters between them.
Reference is made to your employment agreement dated as of May 4, 2017 by and
between you and the Company (the “Employment Agreement”). Capitalized terms used
in this Agreement and not otherwise defined herein shall have the meaning set
forth in the Employment Agreement.

 

1.Following receipt of this signed Agreement and expiration of the revocation
period set forth below and subject to your compliance with the terms of this
Agreement, You and the Company hereby agree that, from October 1, 2019 through
September 30, 2020 (or such earlier date as you violate your obligations
hereunder) (the “Consulting Period”), you shall serve as a Senior Advisor and
shall provide such transition and other consulting services as reasonably
requested by the Company from time-to-time. You will be an independent
contractor of the Company in providing such services during the Consulting
Period, and the Company shall not have the right to direct or control your
performance of such services. In consideration of such services, the Company
shall pay you as follows: (i) $200,000 on the day following the expiration of
the revocation period set forth below; (ii) $150,000 on January 2, 2020; (iii)
$150,000 on April 1, 2020; and (iv) $150,000 on July 1, 2020, for a total fee of
up to $650,000 (the “Consulting Fee”) during the Consulting Period. You shall
not be eligible to actively participate in any Company benefit plan after the
Termination Date, and you shall be solely responsible for all taxes payable with
respect to the Consulting Fee. Section 5(j)(viii) of the Employment Agreement is
incorporated by reference into this Agreement, provided that any and all
references to “Section 5” of the Employment Agreement within Section 5(j)(viii)
of the Employment Agreement shall be replaced with “Section 1 of this
Agreement”.

 

2.Following receipt of this signed Agreement and expiration of the revocation
period set forth below and subject to your compliance with the terms of this
Agreement, in lieu of any pay and benefits specified in Section 5(j)(ii) of the
Employment Agreement or otherwise, the Company will pay you your Annual Bonus
(as defined in the Employment Agreement) for 2019 based on actual achievement of
the adjusted EBITDA target in the 2019 budget approved by the board of
directors, paid in accordance with Section 4(b) of the Employment Agreement at
the time the Annual Bonus would have been paid in 2020 if your employment had
not terminated. In addition, all of your 33,334 outstanding time-based
restricted stock units shall vest upon the date this Agreement becomes
irrevocable and be settled promptly thereafter. You will also be entitled to
your 291,883 of unvested performance-based restricted stock units (the “Unvested
PSUs”) to the extent that such Unvested PSUs vest in accordance with the
performance metrics set forth in the grant letters for such Unvested PSUs. To
the extent that such performance metrics set forth in the grant letters for such
Unvested PSUs are not achieved, then such Unvested PSUs shall not vest and you
shall have no further rights with respect thereto.

 

3.All of your benefits coverage (which includes your dependents) shall end as
set forth on the attached Schedule A. Note that under COBRA, you have the option
to extend your health care coverage for up to eighteen months or any greater
period required by state law. To the extent that you elect under COBRA to extend
certain benefits, you shall be responsible for paying for

  1

 

the entire premium for such benefits directly. Further information regarding
COBRA and the applicable forms shall be provided under separate cover. If you
have a Flexible Spending Account, you shall have ninety (90) days from your
Termination Date to claim eligible expenses incurred on or prior to your
Termination Date; provided that you may have an opportunity to elect under COBRA
to continue to make contributions to your health Flexible Spending Account
through the remainder of the calendar year in which the Termination Date occurs,
in which case (and provided you made such contributions) you would be able, for
a period of ninety (90) days from the end of such calendar year, to claim
eligible expenses incurred through the end of such calendar year. Regardless of
whether you sign this Agreement, you will be paid out for the number of days of
accrued, unused vacation set forth on the attached Schedule A.

 

4.Your ability to contribute to the Company’s 401(k) plan will cease effective
the Termination Date. Further information and important tax information will be
provided under separate cover.

 

5.Effective as of the Termination Date, except as provided in paragraph 1, you
hereby resign from all positions with the Company and its affiliates (including,
without limitation, as a member of the boards of directors of the Company and
its subsidiaries).

 

6.You agree to direct all prospective employers seeking employment references to
contact in writing the Human Resources Department, or such other person as the
Company may designate from time to time. When contacted in such manner,
consistent with Company policy, the Company shall only provide your dates of
employment and title to such prospective employers.

 

7.In consideration of the Company’s agreements set forth in this Agreement,
subject to paragraph 8 below, you release and forever discharge the Company and
its current and former subsidiaries and affiliates, the current and former
officers, directors, agents, and employees of each of the foregoing and the
successors and assigns of each of the foregoing (which shall be collectively
hereinafter referred to as the “Representatives”) from any and all causes of
action, claims, demands, damages, liabilities, liens, costs and expenses
(including without limitation attorneys’ fees) (collectively, “Claims”) of every
kind and nature whatsoever, whether known or unknown, related in any way to any
acts, failures to act, omissions, facts or circumstances occurring on or prior
to the date of this Agreement, including but not limited to any and all Claims
(i) arising out of or in any way related to your employment with the Company
and/or the termination of such employment, including without limitation Claims
in connection with the Employment Agreement or for additional salary, bonus,
incentive, commission, benefits, expenses, vacations, back pay or front pay;
(ii) in tort, including but not limited to wrongful or retaliatory discharge in
violation of public policy, emotional distress, slander, defamation, and
interference with contractual relations; (iii) in contract, whether express or
implied; (iv) under any Company policy, procedure, benefit plan or other
agreement; or (v) under any and all federal, state or local laws or ordinances,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Employee Retirement Income Security Act (excluding those
involving vested benefits in the Company’s 401(k) plan), the Federal Family and
Medical Leave Act, the Sarbanes-Oxley Act, the New York State Human Rights Law,
the New York Labor Law, the New York City Human Rights Law, the New Jersey Law
Against Discrimination, and the New Jersey Conscientious Employee Protection
Act, the , for harassment or discrimination on the basis of any protected
classification, whistle blowing, or

  2

 

retaliation of any kind; or any other cause of action. You represent and warrant
that you are the sole and lawful owner of all right, title and interest in and
to every Claim and other matter that you are releasing hereby and that no other
party has received any assignment or other right of substitution or subrogation
to any such Claim or matter. You also represent that you have the full power and
authority to execute this Agreement on behalf of yourself and the other parties
that may be included in the definition of “you” above. However, notwithstanding
the foregoing, you are not releasing, and for the avoidance of doubt Claims do
not include, your rights, if any (i) to payment of any authorized but
unreimbursed business expenses incurred prior to the termination of your
employment with the Company or any of its subsidiaries in accordance with
Section 4(e) of the Employment Agreement, (ii) under any employee pension or
welfare plan or program in which you participate or participated, and (iii) to
be indemnified pursuant to Section 8 of the Employment Agreement or pursuant to
any other agreements to which you may be entitled to indemnification.

 

8.You are not waiving any rights you may have to: (a) your own vested accrued
employee benefits under the Company’s health, welfare, or retirement benefit
plans as of the Termination Date; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement; (d) enforce this Agreement; and/or (e) challenge the validity of this
Agreement.

 

Nothing in this Agreement prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent permitted by law, you
agree that if such an administrative claim is made to such an anti-
discrimination agency, you shall not be entitled to recover any individual
monetary relief or other individual remedies.

 

In addition, nothing in this Agreement, including but not limited to the release
of Claims nor the confidentiality and non-disparagement clauses, prohibits you
from: (1) reporting possible violations of U.S. law or regulations, including
any possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the

U.S. Securities and Exchange Commission, the U.S. Congress, or any agency
Inspector General; (2) making any other disclosures that are protected under the
whistleblower provisions of law or regulations in the U.S.; or (3) otherwise
fully participating in any U.S. governmental whistleblower programs, including
but not limited to any such programs managed by the U.S. Securities and Exchange
Commission and/or the Occupational Safety and Health Administration or from
receiving individual monetary awards or other individual relief by virtue of
participating in such whistleblower programs.

 

9.You understand, subject to the narrow limitations in paragraph 8 above, and
agree that this Agreement extinguishes all claims you may have against the
Company and its Representatives, whether such claim is currently known or
unknown, vested or contingent, foreseen or unforeseen. You understand that if
any fact concerning any matter covered by this Agreement is found hereafter to
be other than or different from the facts you now believe to be true, you
expressly accept and assume that this Agreement shall be and remain effective,
notwithstanding such difference in the facts.

  3

 

10.You affirm, by signing this Agreement, that you have no potential or actual
claims against the Company or its Representatives regarding any issues relating
to or arising out of your employment, directorship, or the termination thereof,
and agree not to file any such actions in court against the Company in any
court, tribunal or other forum, except for any action which may be necessary to
enforce the terms of this Agreement or a challenge to the validity of the waiver
under the ADEA. You further affirm that you have been paid and/or have received
all compensation, wages, bonuses, commissions, and/or benefits to which you may
be entitled. You also affirm that you have been granted any leave to which you
were entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws. You further affirm that you have no
known workplace injuries or occupational diseases and that you have not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers, including any allegations of corporate fraud.

 

11.In exchange for the consideration provided for in this Agreement, the
Company, its parents, subsidiaries, affiliates, directors, shareholders,
officers, representatives, agents, successors and assigns, irrevocably and
unconditionally releases you of and from all claims, demands, causes of actions,
fees and liabilities of any kind whatsoever, which they had, now have or may
have against you, as of the date of this Agreement, by reason of any actual or
alleged act, omission, transaction, practice, conduct, statement, occurrence, or
any other matter, within the reasonable scope of your employment. This release
does not include any willful acts of misconduct or fraud which the Company may
not have knowledge of as of the date of this Agreement. The Company represents
that, as of the date of this Agreement, there are no known claims relating to
you. For the avoidance of doubt, the covenants in Sections 6 and 7 of the
Employment Agreement shall continue in effect in accordance with their terms,
unless specifically and expressly modified by this Agreement.

 

12.Section 7(a) of the Employment Agreement is hereby incorporated by reference,
provided, however, the Company agrees that the “Restricted Period” for purposes
of Section 7(a) shall be limited to a period of six (6) months following the
Termination Date.

 

13.Section 7(d) of the Employment Agreement is hereby incorporated by reference.
To the extent of any conflict or inconsistency between the provisions of this
paragraph 13 and Section 7(d) of the Employment Agreement, Section 7(d) of the
Employment Agreement shall govern. You agree that you shall immediately turn
over to the Company any property, material, documents and/or equipment furnished
to and/or maintained by you, in whatever form of media (including in printed
form or stored magnetically, optically or electronically) in connection with
your employment with the Company (including but not limited to books, laptop
computer, cell phone, personal digital assistant, identification card, product,
merchandise, catalogs, samples, employee handbook, customer records, price
lists, accounts receivable and accounts payable records, computer records and
printouts, supplier records, data analysis and any and all Company-related
records on your home computers, cell phones and personal digital assistants)
unless the Company otherwise agrees in writing to allow you to retain any such
property, material, documents and/or equipment. You shall promptly submit to the
Company a reimbursement request, with appropriate supporting documentation, for
any outstanding expenses that may be reimbursable under the Company’s regular
policy. You shall promptly pay any expenses that you incurred with respect to
which the Company could be liable (e.g., expenses incurred on the Company’s
corporate credit card); if those expenses were properly incurred in connection
with the Company’s business, you shall submit those expenses with appropriate
supporting documentation to the Company and the Company shall reimburse you
therefor.

  4

 

 

14.You agree that you will not disclose or use for any purpose any trade secrets
or proprietary or confidential information about the Company or its
Representatives, whether or not marked as being confidential and irrespective of
the form of communication, including oral as well as written and electronic
communication, acquired by you during your employment; provided, however, that
you shall not be held liable under federal or state trade secret law or this or
any other agreement for making a disclosure of a trade secret or other
confidential information in confidence to an attorney or government official for
the purpose of investigating or reporting a suspected violation of law or in a
court filing under seal. As used in this Agreement, “confidential information”
shall, without limitation, include:

 

a.Information relating to the Company’s or any of its subsidiaries’ or
affiliates’ business, products, markets, condition (financial or other),
operations, assets, liabilities, results of operations, cash flows, earnings,
assets, debts, prices, pricing structure, volume of sales, prospects of the
Company, royalty rates, terms of license agreements, or other financial data;

 

b.Supply and service information, such as the names and addresses of suppliers
of goods and services, terms of supply or service or of particular transactions,
related information about potential suppliers to the extent that such
information is not generally known to the public, and to the extent that the
combination of suppliers or use of a particular supplier though generally known
or available, yields advantages to the Company, the details of which are not
generally known;

 

c.Marketing and pricing information, such as details about ongoing or proposed
marketing programs, agreements by or on behalf of the Company, sales forecasts,
results of marketing efforts, and information about impending transactions;

 

d.Customer information, such as any compilation of past, or existing or
prospective retail or wholesale customers’ names, addresses or backgrounds,
records of purchases and prices, proposals or agreements between customers and
the Company (or its affiliates), status of customers’ accounts or credit, or
related information about actual or prospective customers; or

 

e.Notes, analyses, compilations, studies, forecasts, interpretations or other
documents relating to the foregoing in this Section 12(a)-(d).

 

15.In addition, you agree for a period of 2 years following the Termination
Date, that you will not, in any way (i) defame or maliciously disparage the
Company or any Representative or make or solicit any comments, statements or the
like, to the media, to current, future or former employees or to others, that
may be considered to be derogatory or detrimental to the good name or business
reputation of the Company or any Representative, or (ii) take any direct action
against the Company, or any action directly related to the Company, that could
reasonably be expected to harm the Company. You understand that any unauthorized
disclosure or disparagement by you or by anyone to whom you disclose such
information will be considered a breach of this Agreement. This restriction
shall not apply to any good faith communications with government agencies or
truthful testimony required by law or legal process. The Company agrees for a
period of 2 years following the Termination Date that it will not, in any way
(i) defame or maliciously disparage you or make or solicit any comments,
statements or the like, to the media, to current, future or former employers of
yours or to others, that may be considered to be derogatory or detrimental to
your good name or your business reputation, or (ii) take any direct action
against you, or any action directly related to you, that could reasonably be
expected to harm you. This restriction shall not apply to any good faith
communications with government agencies or truthful testimony required by law or
legal process.

 



  5

 



 

16.You agree to reasonably cooperate with the Company, together and all of their
respective past and present subsidiaries, affiliates, predecessors, successors
and assigns, their legal counsel and designees regarding any current or future
Claim, investigation (internal or otherwise), inquiry or litigation relating to
this matter with which you were involved or had knowledge or which occurred
during your employment, with such assistance including, but not limited to,
meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena); provided, however, that the Company
will reimburse you for your reasonable expenses (including attorneys’ fees and
travel expenses) actually incurred by you in connection with such cooperation
(it being understood that if any such expenses are expected to exceed $5,000,
you shall inform the Company prior to incurring such expenses to provide the
Company with an opportunity to either agree to reimburse you for such expenses
or advise you not to provide such cooperation necessitating the incurrence of
such expenses). In the event your cooperation is required during the Consulting
Period, then if such cooperation is in excess of 8 hours per week (excluding
travel time and lunch and inclusive of consulting time), then the Company shall
pay you a fee of $250 per hour for each hour in excess of 8 hours during such
week. In the event your services are required after the expiration or
termination of the Consulting Period, the Company shall pay you a fee of $2,000
for each day your services are required by the Company after the Consulting
Period.

 

17.You agree to notify the Company within a reasonable period of time should you
learn of a subpoena or other court order requiring your participation in any
legal proceeding relating to or stemming from your employment with the Company.
“Reasonable period of time” means sufficiently in advance of the date on which
you must respond to such subpoena or other court order so that the Company can
intervene to challenge or quash such subpoena or other court order.

 

18.Section 7(e) of the Employment Agreement is hereby incorporated by reference.
You understand that if you should violate any provision of this Agreement, the
Company may take legal action to enforce the Agreement and may be entitled to
any and all other equitable and legal remedies which may be available to it
including monetary damages. You acknowledge that your compliance with paragraphs
11 through 17 of this Agreement is necessary to protect the business and
goodwill of the Company, and that a breach will result in irreparable and
continuing damage to the Company, for which money damages may not provide
adequate relief. Consequently, you agree that, in the event you breach, or
threaten, or attempt to breach these provisions of the Agreement, the Company
shall be entitled to seek temporary restraining orders and preliminary or
permanent injunctions in order to prevent the occurrence of continuation of such
harm and money damages insofar as they can be determined, and you further agree
that in connection with any such request for relief by the Company, the Company
shall not be required to prove that the Company’s remedies at law are inadequate
and the Company shall not be required to post any bond or other security, unless
required by law. You acknowledge that these provisions are reasonably and
properly required for the protection of the Company.

 



  6

 

 

19.The parties acknowledge that this Agreement is not an admission on either of
their parts. Accordingly, this Agreement may not be admissible in any forum as
an admission of any kind; provided that this sentence shall not prohibit either
party from admitting into evidence the terms of this Agreement for the sole
purpose of enforcing such terms. The parties further agree that questions
regarding the interpretation of the language of the Agreement shall not be
presumptively interpreted against the drafter as the Agreement is a product of
negotiations between the parties.

 

20.You acknowledge and understand that:

 

a.the above-referenced consideration represent the total payments you will
receive from the Company in return for signing this Agreement and exceeds that
to which you would otherwise be entitled;

 

b.you shall no longer be considered an employee of the Company after the
Termination Date, and therefore, that the benefits of employment, other than
those specifically referenced in this Agreement, will not be available after
such date;

 

c.you are not entitled to any additional payments under the Company’s policies,
benefit or commission plans, or any expressed or implied agreement with the
Company other than as set forth in this Agreement;

 

d.it is in exchange for the good and sufficient consideration provided in this
Agreement that you agree to the provisions herein; and

 

e.you have received and agree to Schedule A attached hereto.

 

21.You acknowledge that you have the right, and have been advised by the
Company, to consult with an attorney, and that you have done so to the extent
you desired prior to executing this Agreement. You understand that you are
entitled to fully consider this Agreement for a period of up to twenty-one (21)
days. In the event you sign the Agreement prior to the expiration of the time to
consider this Agreement, the remaining time shall be waived. Further, this
Agreement shall not become effective or enforceable, nor shall any consideration
be paid, until after both parties have signed it and eight days have elapsed
from you executing it, providing you have not revoked your Agreement in writing
before that date as you may revoke this Agreement for up to seven (7) days
following its execution by sending written notice to the attention of Liz Nissen
at the Company and personally delivering it or postmarking it prior to the end
of such seven (7) day period.

 

22.Should any provision of this Agreement be held to be illegal, void or
unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.

 



  7

 

 

23.This Agreement contains the complete understanding between the Company and
you related to the subject matter hereto, and supersedes all prior agreements
and understandings between the Company and you related to the subject matter of
this Agreement. Each party agrees that it is not relying on any representations,
whether written or oral, not set forth in this Agreement, in determining to
execute this Agreement. This Agreement may not be modified, changed or altered
by any oral promise or statement, nor shall any written modification of this
Agreement be binding on the Company until such modification is approved in
writing by an officer of the Company. In signing this Agreement, the parties are
not relying on any fact, statement or assumption not set forth in this
Agreement.

 

24.You may not assign any of your rights or obligations under this Agreement
without obtaining the express written consent of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. This Agreement is made
under, and shall be governed by and construed under, the laws of the State of
New York, without reference to principles of choice of law that might call for
application of the substantive law of another jurisdiction. The federal and
state courts located in New York County, New York, shall have sole and exclusive
jurisdiction over any dispute arising out of or relating to this Agreement, and
each party hereby expressly consents to the jurisdiction of such courts and
waives any objection (whether on grounds of venue, residence, domicile,
inconvenience of forum or otherwise), to such a proceeding brought before such a
court.

  8

 

 

By signing below, the Company and you indicate that they have carefully read and
understood the terms of this Agreement and the attached Schedules, enter into
this Agreement knowingly, voluntarily and of their own free will, understand its
terms and significance and intend to abide by its provisions without exception.

 



SEQUENTIAL BRANDS GROUP, INC.

 

 

By: /s/ William Sweedler   10/1/19     William Sweedler   Date: 10/1/19    
Chairman of the Board of Directors                             /s/ Karen Murray
  10/1/19     Karen Murray   Date: 10/1/19  

 



 

  9

 

 

  

Schedule A

 

 

 

Name: Karen Murray

 

Termination Date: October 1, 2019

 

 

Consideration subject to your compliance with the Agreement:

 

Consulting Fee specified in paragraph 1

Payments specified in paragraph 2, less applicable withholdings

 

 

Benefits:

 

Last day of benefits coverage:

 

Medical, Dental, Vision – N/A

401k – Termination Date – October 1, 2019

 

Note: Certain benefits such as health insurance may be continued at your own
expense pursuant to COBRA and state law

 

 

By signing this Agreement, I confirm that I do not have any accrued but unused
vacation days.

  

 



  /s/ Karen Murray   10/1/19     Signature   Date: 10/1/19  



 



  10

 